Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

In view of amended claims and further search, claims 23-25,27,30-34 and 38 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 23-25,27,30-34 and 38 are allowed for the reasons as set forth in applicant’s response filed on 6/13/2022 and the following reasons.

The closest prior arts of records are: Hofmann (US 20080020770), Sang (US 20170054479) and Alonso-Rubio (US 20130189988).
	Hofmann teaches a method, for use in a wireless device performing one or more mobility measurements for corresponding one or more candidate radio links; selecting, from the one or more candidate radio links, an initial target link based on the performed one or more mobility measurements;  transmitting a first radio link measurement report, based on the one or more mobility measurements, identifying the initial target link using a first radio link reporting mechanism to the target access node providing the initial target link initiating communication over the initial target link with the target access node; 
Sang teaches “transmitting a second radio link measurement report for the one or more candidate radio links, on the initial target link using a second radio link reporting mechanism different from the first radio link reporting mechanism, the second radio link measurement report being different than the first radio link measurement report and based on the same one or more mobility measurements made prior to the initiation of communication with the target access node.” 
Alonso-Rubio teaches sending the measurement report to the target node.
	However, the cited prior arts fail to teach the following newly amended underlined limitations in combination with following underlined limitations.
	identifying the initial target link using a physical layer reporting mechanism; 
transmit a second radio link measurement report using a radio resource control reporting mechanism, the second radio link measurement report having additional information not included in the first radio link measurement report; 
receive a handover command comprising a validated target link, wherein the validated target link is the initial target link or a handover target link based on the second radio link measurement report; and 
initiate communication over the validated target link.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dung  Lam/
Examiner, Art Unit 2646



/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646